COX, Judge
(concurring in the result):
To resolve this case, I do not need to decide whether appellant’s estranged husband actually exercised sufficient control ' over her off-post German apartment to give a valid consent under Mil.R.Evid. 314(e).* The reality is that the Criminal Investigation Command agents thought they had a good consent; they consulted with a judge advocate who advised them to coordinate with the German police; and they also obtained a valid search authorization from the German sovereign.
Admittedly, it might have been preferable to advise the agents to obtain a search authorization from the appropriate military judge, military magistrate, or responsible commander as well. See Mil.R.Evid. 315; paras. 2-l(c) and 2-2, Army Regulation 190-22 (Jan. 1, 1983); United States v. Bunkley, 12 M.J. 240 (C.M.A.1982). Based upon the information appellant’s husband provided, there was overwhelming probable cause to authorize the search of appellant’s off-base residence.
There is no indication whatsoever that American officials were using the host-nation officials as “part of a scheme to evade the fourth amendment.” United States v. Morrison, 12 M.J. 272, 279 (C.M.A.1982). There is also no question in my mind that under the facts and circumstances in this case, exclusion of this evidence would have been inappropriate: This was not an “unreasonable” search.
The test of reasonableness under the Fourth Amendment is not capable of precise definition or mechanical application. In each case it requires a balancing of the need for the particular search against the invasion of personal rights that the search entails. Courts must consider the scope of the particular intrusion, the manner in which it is conducted, *189the justification for initiating it, and the place in which it is conducted.
Bell v. Wolfish, 441 U.S. 520, 559, 99 S.Ct. 1861, 1884, 60 L.Ed. 2d 447 (1979). See Murray v. Haldeman, 16 M.J. 74, 81 (C.M.A.1983).
I would uphold this search because it did not implicate the prohibitions of the Fourth Amendment. In fact, this search of a dwelling house on foreign soil — accomplished with police officials having law-enforcement authority over that soil, pursuant to the laws governing that foreign soil, and in accordance with international treaties — might never implicate the Fourth Amendment.

 Eisenberg, Hell Hath No Fury Like ... A Hostile Third Party Granting Consent to Search, in The Army Lawyer 1 (May 1979).